The Attorney              General            of Texas
                                        December      21,   1978
JOHN L. HILL
Attorney General

                   Honorable Ron Bird                              Opinion No. Ii- 1382
                   House of Representatives
                   Committee on Regions, Compacts                  Re: Authority of Board of Park
                     and Districts                                 Commissioners and Commis-
                   P. 0. Box 2910                                  sioners Court to regulate roads
                   Austin, Texas 78769                             and rivers in and bordering parks.
                   Dear Representative Bird:
                          You have requested an opinion regarding the authority of a Board of
                   Park Commissioners which operates a county park pursuant to article 6079e,
                   V.T.C.S. You wish to know the board’s authority with respect to vehicular
                   speed limits, pedestrian traffic, parking, aquatic activities, park fees, and the
                   establishment of park boundaries.
                         In counties of 70,000 or more the commissioners court may adopt the
                   provisions of article 6079e for the purpose of “acquiring, improving, equiping,
                   maintaining, financing, and operating” county parks. Art. 6079e, S 2, V.T.C.S.
                   A Board of Park Commissioners, subject to the supervision of the county
                   commissioners, may be established at the option of the commissioners court.
                   Art. 6079e, SS 2, 4, 9.
                         Section R(a) provides that
                               [tlhe Board shall have the power and authority, . . . to
                               adopt and promulgate all reasonable regulations and
                               rules concerning the use of any park or parks adminis-
                               tered by said Board.
                   We believe that section 11gives broad authority to the board to establish rules
                   and regulations concerning parking, pedestrian traffic, recreational water
                   activities, and speed limits. See also art. 67Old, S 27(a)(5); but see Penal
                   Code S 1.08; Attorney General Opinion V-429 (1947) (county possesses no
                   general police power to regulate traffic).
                         Article 6079e authorizes the county to issue park bonds (as does article
                   608lf) and so long as there is outstanding bond indebtedness the Board of Park
                   Commissioners “shall charge and require the payment of fees, charges, and




                                                   P. 5126
.   -



    Honorable Ron Bird     -   Page 2    (H-1302)



    tolls for the use of such properties and facilities” which are sufficient to retire the
    bonds. V.T.C.S. art. 6079e, SS 12,14,15. In the absence of bond indebtedness we do
    not believe that the county has authority to collect any fees for park use. See
    Attorney General Opinions H-1052 (1977)(assessment of road tax not dependent=
    outstanding bond indebtedness); H-990 (1977) (county may not charge tolls for
    ferry); WW-1482 (1962) (county may not assess fees on motorboats using county
    park); V-744 (1948).
          You also ask about the incorporation into the park of private lands surrounded
    by park property. The decision to purchase or condemn private property for park
    purposes lies within the discretion of the commissioners court. V.T.C.S. arts.
    3264a; 6079e, S 4; 6061e; S 1; 6061f.
           You finally ask whether a county with a population of less than 70,000 may
    establish a Board of Park Commissioners with powers similar to those described in
    article 6079e. AR counties in Texas have the authority to acquire park land. Art.
    6081f, V.T.C.S. ln exercising this power, we believe the commissioners court may
    hire or appoint necessary personnel to administer the parks so long as such
    employees are subject to the supervision of the commissioners to the extent that
    the commissioners court’s authority is not delegated.         Upon approval and
    ratification by the commissioners court, we believe a park commissioners board
    may adopt rules and regulations similar to those allowed pursuant to article 6079e.
    Attorney General Opinions M-880 (1970) (commissioners court has implied power to
    appoint a count museum board to administer and set policy for county museums);
    WW-681(1960) &ounty may not delegate control of county park to the city). see
    generally H-977 (1977)(county commissioners court cannot &legate its authori;y%
    approve claims against the county).
                                        SUMMARY
                A county commissioners court may adopt, through an
                administrative board, reasonable rules and regulations
                regarding the use of county parks. In the absence of bond
                indebtedness, no fees may be charged for the use of county
                parks.
                                            A Very truly yours,



                                                Attorney General of Texas




                                           p.   5127
Honorable Ron Bird   -   &age3   (H-1302)


APPROVED:



w
Opinion Committee




                                  p.   5128